Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 22, 2015

The Court of Appeals hereby passes the following order:

A15A0949. IN THE INTEREST OF Q. O. J., T. R. J., AND M. A. J.

      Upon review of the entire record in this case, it appearing that the termination
of the mother’s parental rights was supported by clear and convincing evidence, this
appeal is hereby DISMISSED as having been improvidently granted.

                                       Court of Appeals of the State of Georgia
                                                                            10/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.